DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities: Regarding claim 7 (line 1), the phrase “the dressing” should be “a dressing.”
Regarding Claim 10 (line 1), “the sample clamping assembly” should be “a sample clamping assembly”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reservoir system operable to recirculate a rinse fluid sprayed on the rotating blade of the blade assembly” in claims 1 and 21; “a pivot drive for pivoting the rotatable dressing wheel” claim 9; “a dressing wheel drive for rotating the rotatable dressing wheel” claim 9; “a controller for controlling movement of the blade assembly along the x,y,z axes” claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DE29811101 to Fischer in view of US Patent No. 3289663 to Cary and in further view of US 5,161,443 to Huang.
In re claim 2, Fischer teaches a sample preparation saw, comprising: 
a base (18,20,22,24); 
a housing (36,38); 
a saw assembly (Fig. 1) mounted to the base, the saw assembly including 
a blade assembly having a rotating blade (52), the blade assembly movable in directions along an x-axis and a y-axis and at least two drives for moving the blade assembly along the x-axis and the y-axis (Paras 0038).

Fischer teaches a saw assembly, but does not teach a reservoir system operable to recirculate a rinse fluid sprayed on the rotating blade of the blade assembly.
Cary teaches a saw assembly having a reservoir system which recirculates a rinse fluid sprayed on the rotating blade. The reservoir system has a basin (145), a pump, (151), and a baffle (or screen 152). The reservoir system of Cary permits the coolant to be filtered to permit clean coolant to be recirculated (Col. 7, lines 47-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Fischer with a reservoir system as taught by Cary to reduce heat and friction during the machining operation. 
Fischer as modified by Cary teaches a reservoir system having a basin (or tray), a pump, and a baffle, but does not teach quick connections.
	Huang teaches a pump (205) connected to a base (200) via quick connections (2081,2081).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the basin (or tray) of modified Fischer with quick connections as taught by Huang to secure the pump relative to the base to prevent unwanted movement during operation of the pump, while maintaining easy and quick removal (of the pump) when the pump is not in operation and cleaning the tray is desired.
In re claim 5, Fischer teaches wherein the blade assembly (10) moves along the z-axis in an arcuate movement (via C axis) by one of the at least two drives for moving the blade assembly (Para 0035).
It has been interpreted, the drive that drives Y-carriage also drives base (48) to pivot around axis c.
In re claim 20, modified Fischer teaches including a controller for controlling movement of the blade assembly along the x-, y- and z-axes (Para 0006), wherein the controller receives user input for controlling movement along the x-, y- and z-axes from a control panel on the housing.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Cary and in further view of Huang, as applied to the above claims, and in further view of US Patent No. 2,716,908 to Lundberg.
In re claim 7, modified Fischer teaches a sample preparation saw, but does not teach wherein the dressing assembly is mounted to the blade assembly and movable with the blade assembly and the dressing assembly including a rotatable dressing wheel and a pivoting mount for pivoting the rotatable dressing wheel into and out of contact with the rotating blade, wherein the rotatable dressing wheel is rotated in an indexed manner so as to expose an unused portion of the dressing wheel to the rotating blade.
Lundberg teaches a dressing assembly (20) is mounted to the blade assembly (13) and movable with the blade assembly (the saw assembly is mounted on rails) and the dressing assembly including a rotatable dressing wheel (80) and a pivoting mount (31) for pivoting the rotatable dressing wheel into and out of contact with the rotating blade, wherein the rotatable dressing wheel (80) is rotated in an indexed manner so as to be capable of exposing an unused portion of the dressing wheel to the rotating blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Fischer with a dressing assembly as taught by Lundberg which is advantageous for marking the reduction of sharpening time and the avoidance of blade handling time (Col. 1, lines 66-71).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Cary and in further view of Huang, as applied to the above claims, and in further view of US Patent No. 3,272,343 to Caldwell and in further view of US Patent Application Publication No. 20120051486 to Uda et al.
In re claim 16, modified Fischer teaches the reservoir system including a basin (145) having a pump (151) positioned therein, but does not teach the basin having a series of weirs extending across a width of the basin, wherein a height of an upstream one of the series of weirs has a height greater than a height of a downstream one of the series of weirs, each of the weirs of the series of weirs having a height, wherein the series of weirs includes at least three weirs, wherein each of the weirs defines a section within the basin and including a screen in at least one of the sections, and wherein the height of the weirs decreases from the upstream weir to the downstream weir

Caldwell teaches in the art of separating (metal) particles from coolant, a basin (2) having a series of weirs (6) extending across a width of the basin, each of the weirs (6) of the series of weirs having a height (Fig. 1), wherein the series of weirs includes at least three weirs (Fig. 1), and wherein each of the weirs defines a section within the basin and including a screen (3,4,5) in at least one of the sections (as shown in at least Figure 1).
The tank of Caldwell can be used, for example in a tool grinding machine. The tank provides three overflow sections, inclusive of weirs and screens to aid in separating waste, such as metals, from the coolant, prior to being recirculated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the basin modified Fischer with a series of at least three weirs and screen arrangement as taught by Caldwell to provide a separating apparatus that is simple to use, lightweight, relatively easy and inexpensive to manufacture and maintain, easy to clean, has no moving parts, takes up little space and is highly efficient (Col. 3, lines 16-21, Caldwell).
 While the modification teaches providing Fischer with at least three weirs, the modification does not explicitly teach wherein a height of an upstream one of the series of weirs has a height greater than a height of a downstream one of the series of weirs and wherein the height of the weirs decreases from the upstream weir to the downstream weir. 
Uda teaches, in the art of fluid separating devices, the use of weirs having different heights (30,32) to properly adjust the flow rate distribution.
Note, the claims have not set forth a path of travel, therefore the terms “upstream” and “downstream” hold very little weight.
It would have been obvious to one before the effective filing date of the invention to provide vary the heights in decreasing order of modified Fischer as taught by Uda to properly adjust the flow rate distribution (Para 0101) while separating metals from coolant. Known work in one field of Endeavor may prompt variations of it for use in either the same or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. It would have been obvious for the following reasons:

 (1) A finding that the scope and content of the prior art, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous device (method, or product)
	The Examiner determined that the content of Uda was similar to that of Caldwell in that weirs are use in a container which retains coolant. Based on the teachings of Caldwell and the knowledges possessed by Applicant, at the time of the invention, one would have been prompted to look to various technologies using weirs for a teaching and advantages for varying the height of weirs. Uda provides a clear teaching (in the art of reactor vessels) of using weirs to adjust the flow rate distribution of the coolant.
(2) A finding that there were design incentives or market forces which would have prompted adaptation of the known device (method, or product).
The Examiner determined that design incentives would have prompted adaptation of the known device. In other words, weirs are known structures that are used across the art of fluid for various known reasons. The reasons being to control flow rate and/or to separate debris, such as metals, from coolant prior to recirculation. Caldwell teaches its known to provide weirs for separating debris and Uda teaches varying the height, which is a design incentive, since it further leads to controlling the flow rate.
(3) a finding that the differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.
	The Examiner determined that Caldwell teaches providing at least three weirs for separating debris from coolant to recirculate the clean coolant during the machining process. Uda provides a teaching of using a weir to control the flow rate of the coolant. The claimed invention teaches varying the height of the weirs which better facilitates setting of debris in the basin. Caldwell and Uda both provide teachings to support that the prior art encompassed known variations of weirs for the advantages set forth above.
(4) a finding that one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.
	The Examiner determined Caldwell and Uda would have provided a baseline for experimentation of differentiating the heights of the weirs. Caldwell sets forth it is advantageous for the coolant to overflow the weirs to filter debris to recirculate the coolant. Uda sets forth that varying the height controls the flow rate of the fluid. One would have recognized, based on the teachings of the prior art, that varying the height of the weirs would have led to the predictable results of controlling the flow rate of the coolant.
(5) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner recognized that Uda teaches weirs having variable heights, which is in view of the facts of the case under consideration. Therefore, based on the facts of this case, one would have looked to Uda, which was known work in one field of endeavor may prompt variations of it for use in, in this instance, a different one based on design incentives if the variations are predictable to one of ordinary skill in the art. In this instance, the results of varying the height of weirs leads to a predictable result. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,532,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application is merely broader in scope than all that is recited in claim 2 of the ‘415 patent. That is, claim 1 is anticipated by claim 1 of the ‘415 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 3-21 of the instant application are anticipated by claims 2-20 of the patent ‘415, by the same reasoning.

Allowable Subject Matter
Claim 21 is allowed.
Claims 3, 4, 6, 9-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter not found is directed to the turret assembly in combination with the rotating saw and the plurality of drives for moving the saw in an x, y, and z, direction. Fischer teaches a saw blade movable in an x, y, z direction but does not teach a turret assembly in combination with the drives for moving the blade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724